           Case 1:20-cv-09494-CM Document 5 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAMAR CALLOWAY,
                             Plaintiff,                        20-CV-9494 (CM)
                    -against-
COMMISSIONER CYNTHIA BRANN, et al.,                            ORDER OF DISMISSAL

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 18, 2020, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed request to

proceed in forma pauperis (“IFP application”) and prisoner authorization within thirty days. On

December 1, 2020, the order was returned to the Court with a notation on the envelope indicating

that Plaintiff is no longer held at that facility. Plaintiff has not complied with the Court’s order,

has failed to notify the Court of a change of mailing address, and has not initiated any further

contact with the Court, written or otherwise. Accordingly, Plaintiff’s complaint, filed IFP

pursuant to 28 U.S.C. § 1915(a)(1), is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff at his last known

address and note service on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-09494-CM Document 5 Filed 12/11/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 11, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
